DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-3,5-13 and 16-22 are pending in the application. Claims 19 and 20 are withdrawn from consideration. Claims 4,14 and 15 were cancelled and claims 21 and 22 were newly added in the amendment filed 7/15/21. 
The rejection of claim(s) 1,3,4,6-10 and 12-17 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Materials 2013, 6, 1779-1788) is withdrawn.
The rejection of claim(s) 1,3,4,6-9 and 12-17 under 35 U.S.C. 102(a)(1) as being anticipated by O’Shea et al. (Chem. Comm. 2006, 1503-1505) is withdrawn.
The rejection of claim(s) 1-4,8-10,12 and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (J. Org. Chem. 2005, 70, 5571-5578) is withdrawn.
The rejection of claims 1,3,4,6-10 and 12-18 under 35 U.S.C. 103 as being unpatentable over Lee et al. (Materials 2013, 6, 1779-1788) is withdrawn.
The rejection of claims 1,3,4 and 6-18 under 35 U.S.C. 103 as being unpatentable over O’Shea et al. (Chem. Comm. 2006, 1503-1505) is withdrawn.
The rejection of claims 1-4 and 6-17 under 35 U.S.C. 103 as being unpatentable over Hall et al. (J. Org. Chem. 2005, 70, 5571-5578) is maintained or modified due to the amendment.

Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,10,11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (J. Org. Chem. 2005, 70, 5571-5578) as stated in the office action mailed 7/9/21 but modified due to the amendment.
Hall et al. (J. Org. Chem. 2005, 70, 5571-5578) discloses unsymmetrical tetraarylazadipyrromethenes 
    PNG
    media_image1.png
    102
    153
    media_image1.png
    Greyscale
 with absorbance in the region of 600 nm wherein Ar1 is Ph, Ar2 is Ph, Ar3 is p-Et2NCH2C6H4 and Ar4 is Ph or Ar1 is Ph, Ar2 is p-MeOC6H4, Ar3 is p-Et2NCH2C6H4 and Ar4 is p-MeOC6H4, etc. (abstract; p5571, right column; Table 4; p5574, left column, first paragraph). The Ar3 may also comprise p-Me2NC6H5 (TABLE 4). 
The cross-condensation of 7a-d with the diarylpyrroles 6 was successfully achieved wherein the key condensation reaction was tolerant of a range of both electronically divergent and chemically sensitive functional groups and allowed for the generation of derivatives containing one to four differently substituted aryl rings depending upon the pyrrole building blocks used. The versatility of this 
The BF2 chelated analogues result in a bathochromic shift of absorbance maximum in the range of 50-70 nm (p5574, left column, second paragraph).
Hall et al. does not explicitly disclose BF2, that the reduced compound emits a photoacoustic signal when irradiated with NIR or that the alkyl amine is Et2N.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate the BF2 chelated analogues as Hall et al. teaches they provide the optical advantage of a bathochromic shift. 
The unsymmetrical tetraarylazadipyrromethenes of Hall et al. encompass the compounds of the instant claims, have the same properties and are capable of the same function, such as that the reduced compound emits a photoacoustic signal when irradiated with NIR. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the substituents on the aryl groups of the tetraarylazadipyrromethenes, such as substituting the p-Et2NCH2C6H4 for the Me2N of Hall et al. as Hall et al. teaches of a combination of aryl group substituents of the unsymmetrical tetraarylazadipyrromethenes and an efficient and simple synthesis of the stable and solid unsymmetrical tetraarylazadipyrromethenes of varying substituted aryl groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Me2N of Hall et al. for Et2N as the compounds differ only by the presence of a -CH2- group (methylene group), and thus are homologs of one another. Accordingly, it is considered that one ordinary skill in the art would have found it obvious to substitute the homolog with In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977.)
Applicant asserts that Hall does not teach unsymmetrical tetraarylazadipyrromethenes having a conjugated alkylamine substituent and a conjugated electron donating substituent. The alkylamine disclosed by Hall (e.g., product 10h; p-Et2NCH2C6H4) is interrupted by a methylene unit and cannot participate in pi-conjugation with the tetraarylazadipyrromethene structure. Also, the dimethylamino compound 10a disclosed by Hall does not have an electron donating substituent on the tetraarylazadipyrromethene structure. The alkylamine and alkoxy substituents of the instant claims are both conjugated.
The reference of Hall does teach of the dimethylamino substituent but also teaches that the alkylamine may comprise Me2N which is conjugated to the aryl ring and teaches that the p-MeOC6H4 substituent may be conjugated to a different aryl ring which would provide for an unsymmetrical tetraarylazadipyrromethene.

Conclusion
Allowable Subject Matter
Claims 1,5-9,12,13,16-18 and 22 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618